182 A.2d 362 (1962)
Lawrence R. HERLAND, Appellant,
v.
DISTRICT OF COLUMBIA, Appellee.
No. 3026.
Municipal Court of Appeals for the District of Columbia.
Argued June 18, 1962.
Decided June 28, 1962.
John J. Dwyer, Washington, D. C., for appellant.
Ted D. Kuemmerling, Asst. Corporation Counsel, with whom Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, Hubert B. Pair, Asst. Corporation Counsel, and H. Thomas Sisk, Asst. Corporation Counsel, were on the brief, for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
MYERS, Associate Judge.
This is an appeal from conviction of a "lewd, obscene, or indecent act" in violation of Sec. 22-1112(a), D.C.Code, 1961.
Appellant bases his appeal upon two errors: (1) Absence of valid corroborative evidence of the offense; and (2) the indecent act, committed with consent of the other party, did not occur in public. We find both claimed errors without merit.
Appellant complains that valid corroboration of the alleged indecent act was lacking because the two witnesses were police officers. There is no bar to a police officer corroborating an offense if he did in fact observe its commission. The joint testimony of the two officers was sufficient to prove the time, place and exactly what occurred and to establish that appellant was engaged in an act of perversion in a public washroom in a hotel with another individual of the same sex. The trial judge accepted the testimony of the officers and adjudged the appellant guilty of the offense.
*363 We have no difficulty in finding that an unlocked men's washroom in a hotel reasonably describes a place that is public or where an indecent act could be seen by others. The fact that the other male participant was willingly engaged with appellant in an act of perversion does not relieve appellant from guilt in committing such indecent act with him in public. Competent testimony proved this offense.
We are satisfied that the evidence fully supports the conviction of appellant under Sec. 22-1112(a).
Affirmed.